DETAILED ACTION
Claims 1 – 13 and 15 -19 are currently pending.
Claims 1 and 15 are amended.
Claims 18 – 19 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 9 – 14 of applicant’s remarks, filed 8/27/2020, with respect to the rejections of claims have been fully considered in light of the amendments to the claims and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1 – 13 and 15 – 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination fail to teach each and every limitation as set forth in each of the independent claims.
With respect to claim 1, the prior art of record fails to teach a data bus node integrated circuit comprising: at least one static address selection terminal, a detecting circuit for detecting a state of the at least one static address selection terminal, and a communication circuit for receiving and/or transmitting data over a data bus and adapted for determining a node address identifier taking the detected state of the at least one static address selection terminal into account, wherein the detecting circuit is adapted for detecting the state of the at least one static address selection terminal by determining an electrical property of a passive electronic component when connected to said at least one static address selection terminal, said communication circuit furthermore being adapted for receiving and/or transmitting data over said data bus in accordance with a first communication protocol using said node address identifier for identification of the data bus node integrated circuit, said communication circuit furthermore being adapted for receiving and/or transmitting data over said data bus in accordance with a second communication protocol using a further node address identifier for identification of the data bus node integrated circuit, the first communication protocol being a deterministic protocol for calibration, the first communication protocol being different from the second communication protocol used in transmission of data over the communication circuit, wherein said communication circuit is adapted for configuring the further node address identifier by using data received using said first communication protocol such that the further node address identifier is assigned using the first communication protocol and said node address identifier.  
With respect to claim 15, the prior art of record does not teach a method for statically addressing a plurality of data bus node integrated circuits on a data bus, the method comprising  connecting a plurality of data bus node integrated circuits to a data bus, each data bus node integrated circuit comprising at least one static address selection terminal, electrically connecting the at least one static address selection terminals of the data bus node integrated circuits to corresponding passive electronic components such as to provide a unique state or unique combination of states on the at least one static address selection terminal of each data bus node integrated circuit, detecting said state of the at least one static address selection terminal in each data bus node integrated circuit by determining an electrical property of said passive electronic component connected thereto, determining a node address identifier in each data bus node integrated circuit taking said detected state of the at least one static address selection terminal into account, receiving and/or transmitting data over said data bus in accordance with a first communication protocol using said node address identifier determined in each data bus node integrated circuit for identification of said data bus node integrated circuit, configuring a further node address identifier for each data bus node integrated circuit taking data received by said data bus node integrated circuit using said first communication protocol into account such that the further node address identifier is assigned using the first communication protocol and said node address identifier through communication with the data bus node integrated circuit, and receiving and/or transmitting data over said data bus in accordance with a second communication protocol using said further node address identifier for identification of each data bus node integrated circuit, the first communication protocol being a deterministic communication protocol for    calibration, and being different from the second communication protocol used in transmission of data 
over the communication circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY K HUSON/Primary Examiner, Art Unit 2181